Citation Nr: 1326413	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  09-38 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to February 25, 2005 for a 70 percent evaluation for undifferentiated type schizophrenia with the residuals of organic brain syndrome associated with brain trauma by history.  

2.  Entitlement to an effective date prior to February 25, 2005 for a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the San Juan, Puerto Rico, regional office (RO) of the Department of Veterans Affairs (VA) that established February 25, 2005 as the effective date for  the grant of a 70 percent rating for undifferentiated type schizophrenia with the residuals of organic brain syndrome associated with brain trauma; and September 2008 rating decision that established February 25, 2005, as the effective date for the grant of a TDIU.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

A review of the claims folder reveals that the evaluation of the Veteran's service connected schizophrenia with the residuals of organic brain syndrome was reduced from 50 percent to 30 percent in an April 1982 rating decision.  However, there is no indication that the RO considered the provisions of 38 C.F.R. § 3.344 in making this reduction.  Therefore, the issue of whether or not the reduction in the evaluation of schizophrenia with organic brain syndrome from 50 percent to 30 percent to include clear and unmistakable error in the April 1982 rating decision is raised by the record and is referred to the RO for proper consideration.  This issue is not intertwined with the issues on appeal, because the appeal concerns the 70 percent rating and TDIU, and not the effective date of the 50 percent rating.


FINDINGS OF FACT

1.  After the Veteran submitted a claim for an increased rating on March 14, 2002, the RO issued a July 2002 rating decision that increased the rating for undifferentiated type schizophrenia with the residuals of organic brain syndrome associated with brain trauma from 30 to 50 percent.  

2.  New and material evidence was received from the Veteran regarding his claim for an increased rating for service connected schizophrenia and organic brain syndrome on June 12, 2003; this included a private medical examination dated June 4, 2003.  

3.  The earliest date as of which it is factually ascertainable that there had been an increase in disability of the Veteran's schizophrenia and organic brain syndrome is the date of the June 4, 2003 private examination. 

4.  The earliest date as of which it was factually ascertainable that the Veteran was unemployable was June 4, 2003, when the Veteran's private physician opined that the Veteran was no longer able to retain a productive job. 


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for undifferentiated type schizophrenia with the residuals of organic brain syndrome associated with brain trauma by history were initially met on June 4, 2003.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(b); 3.400(o)(2), (q), 4.130 Codes 9204-9304 (2012). 

2.  The criteria for a total rating based on individual unemployability due to service connected disabilities were initially met on June 4, 2003.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In Dingess v. Nicholson, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, [VCAA] notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  No further VCAA notice is; therefore, required.  

The duty to assist has been met.  Both VA and private records have been obtained for the time periods in question.  The Veteran has not identified any outstanding records in this case, and the Board will proceed with the adjudication of his claims.  The record contains sufficient medical evidence and opinions, and no further examination or opinion is required.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013).

Effective Dates

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997). 

The effective date of an award based on new and material evidence received within the appeal period after a decision will be determined as if the prior decision had not been made.  38 C.F.R. § 3.400(q)((1) (2012).

The Veteran contends that he is entitled to an effective date of June 12, 2003 for the award of a 70 percent evaluation for schizophrenia, as this was the date he submitted his claim for an increased evaluation.  Similarly, he contends that he is entitled to TDIU from this date.  He notes that the TDIU award is based on the 70 percent evaluation for schizophrenia.  It therefore follows that if an effective date prior to February 25, 2005 is assigned for the service connected schizophrenia, than TDIU should also be assigned from that date.  

Schizophrenia

The Veteran was notified in April 1982 of the April 1982 rating decision that reduced the rating for schizophrenia with organic brain syndrome to 30 percent disabling.  The RO received no communication from the Veteran or additional relevant evidence until March 14, 2002, when he submitted a statement claiming entitlement to an increased rating.  

In July 2002, the RO increased the evaluation for the Veteran's schizophrenia with organic brain syndrome to 50 percent, effective from the date of receipt of the March 2002 claim.  Notice of this decision was provided to the Veteran in a July 2002 letter.  

On June 12, 2003, the Veteran, through his representative, submitted additional evidence in support of the claim for an increased evaluation.  This consisted of a private medical evaluation from A.L.S., M.D., dated June 4, 2003.  The RO interpreted this statement to be a new claim for increased evaluation.  This claim was denied in a rating decision dated August 2003.  The Veteran appealed this denial, and in a November 2007 decision the Board granted a 70 percent evaluation.  

This decision did not specify the effective date of the increase or otherwise cite to a specific item of evidence as signifying an increase in the Veteran's symptomatology.  Subsequently the RO, in a May 2008 rating decision, established an effective date of February 25, 2005 for the 70 percent evaluation.  The RO based this effective date on a finding that the earliest evidence to show an increase in the Veteran's symptomatology was a private medical record from A.L.S.; M.D. dated February 25, 2005. 

The Veteran's schizophrenia with depression and organic brain syndrome is rated under Diagnostic Codes 9204-9304.  38 C.F.R. § 4.130.  Diagnostic Code 9204 contemplates schizophrenia, undifferentiated type, and Diagnostic Code 9304 contemplates dementia due to head trauma.  Both disabilities are considered mental disabilities and are rated using the same criteria.  Under such codes, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id. 

The symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given initial or increased rating based on mental disorder (psychiatric disability) by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and although a veteran's symptomatology is the primary consideration in assessing veteran's disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  38 C.F.R. § 4.130.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorder (DSM), 32 (4th Ed.) (1994) (DSM-IV).  

The GAF scale is based on all of the Veteran's psychiatric impairments.  A GAF of 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment, or an inability to function in almost all areas.  A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 61-70 represents some mild symptoms, or some difficulty in social, occupational, or school functioning but generally functioning pretty well.  Id.   

An April 2002 statement from Dr. S. states that he has treated the Veteran on an outpatient basis from August 1995.  The Veteran had severe difficulties in dealing with the stresses of his day to day existence.  He worked at the Post Office, where he had secured duties that kept his contacts with fellow workers at a minimum.  The Veteran was experiencing acute episodes on a more frequent basis.  His thoughts were not organized and his logic was distorted.  His thought content was permeated by projective defenses, but there were no suicidal or homicidal ideas.  The Veteran was oriented but his judgment was distorted and his insight was minimal to poor.  

In summary, Dr. S. believed that the Veteran was on a gradually descending course in his functional capacities.  He struggled to maintain a normal lifestyle even though he complied well with medication and psychotherapy.  It was expected that he would cease to be productive in the future and it was doubtful that he was be able to remain in his job to retirement.  The diagnosis was chronic schizophrenia, in exacerbation, and status post brain injury.  

A May 2002 VA examination report shows that the Veteran had been married for 22 years.  He was currently working for the Post Office.  The Veteran reported an inability to sleep with frequent awakenings and nightmares.  He experienced auditory hallucinations, ideas of reference, and crying spells.  He reported very little social activity.  

On examination the Veteran was well dressed and groomed.  He was logical, cooperative, and coherent.  He did not appear to be hearing voices or having delusions.  He was not suicidal but experienced a crying spell when talking about work.  The Veteran was oriented and had good concentration.  There were mild difficulties remembering remote events, but cognitive functions were reasonably well preserved.  The diagnoses were chronic schizophrenia, undifferentiated type, and organic brain syndrome by history.  The score on the GAF was estimated to be 65.  

In the June 4, 2003 report, Dr. S. noted that the Veteran had considerably raised his level of subjective complaints, such as chronic insomnia and disruptive behavior, especially at home, becoming worrisome to himself and to others.  On examination, the Veteran was outwardly affable; very restless and soon shifted into a hostile account of his recent difficulties in all areas of his daily life.  His affect was labile, shifting in mood rapidly, as his train of thought was erratic and poorly organized.  Thought content included a mix of aggressive ideas, inwardly and outwardly directed with guilt feelings, despondency about the future, strong paranoid defenses, insecurity, ambivalence, and contradictory emotions.  There were auditory perceptual disorders that appeared related to his hypnagogic periods that continually break up his sleep.  

The Veteran was oriented, but had gross memory losses that spanned both recent and remote events.  Attention was very short, and concentration was clearly diminished.  His judgment was erratic and impulsive, especially social judgment.  Insight was not adequate.  Dr. S. concluded that the Veteran had decompensated gradually and slowly in the decades, but was rapidly disorganized and becoming dysfunctional to the point where his ability to retain a productive job is not possible.  Additionally, Dr. S. noted that the potential for an abrupt and unexpected aggressive act was present at an elevated level.  

On a July 2003 VA examination, the Veteran complained of suffering from daily seizures.  He stated that he was in the process of retiring from his job due to feelings of anxiety, forgetfulness, as well as pressure and persecution by his peers and supervisors.  He indicated that he had been able to keep his personal hygiene and attend to his daily basic activities.  He noted that he has experienced periods of hearing voices.  He was oriented times three.  His mood was anxious, and his affect was constricted.  His attention and concentration were both noted as fair. His speech was clear and coherent.  He was not hallucinating.  He was not suicidal or homicidal.  His insight and judgment were regarded as fair.  He exhibited good impulse control.  Axis I diagnosis was schizophrenia, chronic, undifferentiated type; and organic brain syndrome.  The GAF was estimated to be 65.  

In an August 2003 psychiatric report from Dr. S., he stated that the Veteran's mental status was substantially similar to the June 2003 report.  He estimated that the Veteran's GAF score was 25.  

In his January 2004 report, Dr. S. noted that the Veteran, accompanied by his wife, had continued psychiatric treatment at intervals of three to four weeks.  It was noted that the Veteran had a habit of walking to his former workplace, and remained in the vicinity for a few minutes, but the Veteran denied harboring any specific aggressive intentions toward his former supervisors.  The Veteran reported somewhat improved sleep patterns, and planned some passive recreation in the company of his wife.  

On examination, the Veteran presented with sharply increased psychomotor activity.  He was also very anxious, restless, with a notably poor associative capacity, and an inappropriate affect.  Thought content was difficult to explore and it was noted that the Veteran showed many somatic concerns, fear of total loss of cognitive capacities, and an ambivalent attitude toward his increased dependency on his wife.  Dr. S. indicated that the perceptual disorders were still present, as well as the projectile defenses (the referential ideas continued, and were rationalized now as a defense mechanism).  

The Veteran was partly oriented in time and continued to show marked difficulties in attention and concentration; he had poor recent and intermediate memories, and his recall of remote events was slightly less deteriorated.  Diagnoses were not altered; they remained schizophrenia and organic brain syndrome.  Dr. S. stated that the veteran's prognosis was very poor, as his disorders were clearly of unremitting and irreversible nature.  Dr. S. added that the Veteran was not able to handle funds.  

During a May 2004 follow up visit with Dr. S., the Veteran indicated that he had remained at home most of the time, except for brief outings, and had delegated many routine activities to his son and wife.  On examination, the Veteran was hyperactive.  He continually changed positions, and responded pertinently, but with short phrases.  He lost attention rapidly and showed poor associative capacity.  His affect was regarded as shallow.  Thought content was totally focused on his internal mental processes, and his uncontrollable emotional shifts, and guilt feelings over his frequent outburst.  There was evidence of distancing of external affective attachments with protective defenses, including vigilance/observation delusions.  The Veteran was partly oriented in time; he had a very short attention span and poor concentration and recall abilities.  Judgment continued to be very poor and insight was superficial.  Dr. S. noted that the Veteran is totally disabled. 

According to a December 2004 "Update Report" from Dr. S., the Veteran complained of anxiety, restlessness all day, intrusive memories of his former job and his military service, difficulty relating to others, and his concern with every detail of his siblings' lives.  He also stated that he constantly asks for physical checkups of presumed physical illnesses, for which he needs reassurances.  

The Veteran described his sleep pattern as erratic.  He noted that he resented every activity his neighbors and others do and perceives, in a distorted fashion, their motivations.  On examination, the Veteran showed good personal hygiene.  He was dressed carelessly.  He was outwardly nonchalant.  His mood was very anxious, and he constantly changed positions in his chair.  His vocabulary was good, and the volume of his voice was initially loud, and later it became soft and low.  

His production of thought was mixed, with a slight accelerated flow.  His thought content was varied - his principal thoughts focused on his somatic concerns that included both autonomic and voluntary systems, fear of dreaded diseases, etc.  There was also evidence of projective defenses, referential ideas, suspiciousness of motives and intent, allusions to governmental dark purposes and other similar perceptions.  There was also evidence of delusions of vigilance.  He denied any suicidal or homicidal thoughts, but indirectly mentioned his former boss.  He was oriented, and had a fair memory of recent events, and a rather poor memory for remote events.  His fund of knowledge was uneven; he was well-informed in unusual areas, and poorly informed in other areas, which did not correspond to his education and experiences.  His judgment continued to be distorted by his perception of reality and impulsiveness.  Insight was poor.  Diagnosis was schizophrenia with paranoid features. 

At a VA examination on February 10, 2005, the Veteran stated that he was frustrated because he did not finish 30 years of employment with the postal service.  He almost cried when he stated that he had problems with his former boss.  On examination, he was alert, aware of the interview, and in contact with reality.  He showed no abnormal tremors, tics, or mannerisms.  His answers were relevant and coherent.  He did not show impairment of thought process or communication. There were no active delusions or hallucinations, although the Veteran stated that he occasionally heard voices while at home.  No inappropriate behaviors were described or observed.  

The veteran did not voice suicidal or homicidal thoughts, but he harbored a lot of resentment and anger toward his former supervisors.  He had the ability to maintain his personal hygiene and other basic activities of daily living.  His affect was shallow, but appropriate.  His mood was depressed.  He was well-oriented as to time, person, and place.  Memory was preserved, but the veteran complained of difficulty with concentration and retention.  No obsessive or ritualistic behavior was described.  His rate and flow of speech was adequate.  No panic attacks were referred.  

The examiner noted the veteran's complaints of depression, lacking energy or interest in his surroundings, feelings of irritability, and frustration.  His judgment was considered fair, and his insight was poor.  The examiner noted that the Veteran has since retired from his postal job due to his neuropsychiatric disability and stated that the Veteran's signs and symptoms interfered with employment.  Interference with social functioning was moderate.  Axis I diagnosis was schizophrenic disorder, residual type with depression, and organic brain syndrome by record and history.  A GAF of 50 was assigned for schizophrenia, and a GAF of 70 was assigned for organic brain syndrome. 

In a statement dated February 25, 2005, Dr. S. reported that the trajectory of the Veteran's symptoms showed a clear decline in all areas of functioning, and his protective home environment is essential to his stability, along with medication and therapy.  He questioned the findings on the February 2005 VA examination.  He further opined that the Veteran was totally and permanently disabled for any productive work and in managing economic affairs.  



Analysis

Although the Veteran did not submit a notice of disagreement with the July 2002 rating decision; he did submit additional evidence on June 12, 2003.  The June 4, 2003 private examination received at that time constitutes new and material evidence, and it was received within one year appeal period following the July 2002 rating decision.  It is therefore considered to have been filed in connection with the claim that was pending at the beginning of the appeal period, which in this case was the claim for an increased evaluation dated March 14, 2002.  38 C.F.R. § 3.156(b).  Therefore, the current claim has been pending since March 14, 2002.  

There is a discrepancy between the severities of the Veteran's symptoms as described by Dr. S. and VA examiners.  Dr. S. is the Veteran's treating physician, and had the opportunity to observe the Veteran for many years.  Although VA does not have a treating physician rule, the statements and records from Dr. S. still have much probative value, because of the history that was considered and the opinions that were based on that history.  Moreover, it was a February 25, 2005 examination from Dr. S. that was the basis for the effective dates assigned by the RO. 

Therefore, after consideration of the medical evidence, the Board finds that entitlement to a 70 percent evaluation is warranted from June 4, 2003, which is the date that it was first factually ascertainable that there was an increase in the Veteran's symptomatology that met the criteria for a 70 percent evaluation.  

The June 4, 2003 examination from D. S. notes that the Veteran had the potential to commit an unexpected aggressive act.  His judgment was erratic and impulsive, especially social judgment.  Moreover, the Veteran's insight was not adequate.  He also reported experiencing auditory hallucinations.  Dr. S. opined that the Veteran was rapidly becoming disorganized and dysfunctional to the point where his ability to retain a productive job is not possible.  

In August 2003 Dr. S. said that the Veteran's symptoms were unchanged since June 2003, and estimated that his GAF was 25, which the Board notes is consistent with being influenced by hallucinations and having an inability to function in all areas to include work.  As it was first factually ascertainable that the Veteran met the criteria for an increased evaluation as of June 4, 2003, and as the Veteran's claim had been pending from March 14, 2002, June 4, 2003 is the proper effective date for the 70 percent evaluation.  

The Board has considered entitlement to an evaluation prior to June 4, 2003 for the 70 percent evaluation for schizophrenia, but there is no evidence earlier than June 4, 2003 that would support a 70 percent evaluation.  

The only relevant evidence during the period beginning one year prior to the 2002 claim for increase and Dr. S's June 4, 2003 report is the April 2002 private examination and the May 2002 VA examination.  The April 2002 examination stated that the Veteran's logic was distorted, although he was logical at the May 2002 VA examination, and there were some abnormalities with his speech.  There was also evidence that the Veteran isolated himself at work in order to avoid contact with others, and he reported auditory hallucinations.  However, the Veteran continued to have relationships with his family and to work on a full time basis.  There were no suicidal ideations or obsessional rituals, and no evidence of panic attacks.  Memory disturbances were mild for remote events, but he had a good memory for recent events.  While the Veteran had difficulty in establishing and maintaining relationships, these were not completely precluded.  The GAF was 65, which represents mild symptoms, or some difficulty in social, occupational, or school functioning but generally functioning pretty well.  When the Veteran's symptoms and the impairment produce are considered in their totality, the Board finds that the symptomatology dated prior to June 4, 2003 more nearly resembles that required for continuation of the 50 percent evaluation that was in effect at that time.  

Finally, the Board had considered entitlement to an extraschedular evaluation prior to June 4, 2003, but finds that one is not merited in this case.  The Board finds that the record does not reflect that the Veteran's schizophrenia is exceptional or unusual so as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as "governing norms", which include marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that the rating criteria to evaluate the Veteran's service-connected schizophrenia and organic brain syndrome reasonably describe his disability level and symptomatology and he has not argued to the contrary.  The criteria reasonably describe the Veteran's disability level and symptomatology, and consequently his disability level is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate.  Moreover, the Veteran has not contended that his service-connected disability caused frequent periods of hospitalization or marked interference with his employment during this period and such is not shown by the evidence of record.  For these reasons, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

TDIU

The Veteran contends that he is entitled to TDIU from June 2003.  He argues that this is when he was forced to retire from the Post Office, that there was an unadjudicated claim for TDIU from this date, and that the evidence clearly demonstrates his service connected disabilities rendered him unemployable at that time.  

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

The record shows that the Veteran submitted a claim for TDIU in May 2007, and that this claim was denied in August 2007.  However, following the grant of the 70 percent evaluation for the Veteran's schizophrenia with organic brain syndrome, the claim for TDIU was reconsidered in a September 2008 rating decision.  This decision granted TDIU, effective from the same February 25, 2005 date as the 70 percent evaluation for schizophrenia.  

Initially, the Board notes that the Veteran's March 14, 2002 claim for an increased evaluation encompassed a claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that given the contemporaneous evidence regarding the Veteran's employability, it has clearly been raised in this case.  

Furthermore, the 70 percent evaluation that is now assigned to the Veteran's schizophrenia and residuals of organic brain syndrome from June 4, 2003 meets the schedular requirement for consideration for TDIU as of that date.  38 C.F.R. § 4.16(a).  

Finally, the Board concludes that the evidence demonstrates that the Veteran was unemployable from June 4, 2003.  On this date, Dr. S. concluded that the Veteran had decompensated gradually and slowly in the decades, but was rapidly becoming disorganized and dysfunctional to the point where his ability to retain a productive job was not possible.  In August 2003 Dr. S. assigned a GAF of 25 and stated that the Veteran's symptoms were unchanged from June 2003.  A GAF of 25 is consistent with an inability to be employed.  Therefore, the Veteran is entitled to TDIU from June 4, 2003.  

Entitlement to TDIU prior to June 4, 2003 has been considered but is not demonstrated by the evidence.  All of the evidence shows that the Veteran was gainfully employed prior to June 4, 2003.  Entitlement to TDIU on an extraschedular basis prior to June 4, 2003 has also been considered but the evidence shows that the Veteran remained substantially employed on a full time basis prior to June 4, 2003 without evidence of hospitalizations for schizophrenia.  Therefore, referral for consideration of TDIU on an extraschedular basis is not required.  


ORDER

Entitlement to an effective date of June 4, 2003 for a 70 percent evaluation for undifferentiated type schizophrenia with the residuals of organic brain syndrome associated with brain trauma by history is granted.

Entitlement to an effective date of June 4, 2003 for a total rating based on individual unemployability due to service connected disabilities is granted.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


